Exhibit Pacific Premier Bancorp, Inc. First Quarter 2010 Results (Unaudited) Costa Mesa, Calif., April 21, 2010 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), reported net income for first quarter of 2010 of $456,000 or $0.04 per share on a diluted basis, compared to 2009 of $537,000 or $0.09 per share on a diluted basis. The Company’s pre-tax income decreased $261,000 for the quarter ended March 31, 2010, compared to same period in 2009, which was primarily due to: · A $1.0 million loss on the sale of $14.3 million of commercial real estate loans in 2010, which loss was essentially all derived from the sales of $6.0 million of delinquent loans, compared with no sales activity in 2009; · A $326,000 other-than-temporary impairment (“OTTI”) loss taken on private label securities in 2010, compared to small recovery of loss in 2009; and · A $301,000 increase in other real estate owned operations, net, primarily related to current period write downs. Partially offsetting these unfavorable items was a $1.4 million increase in net interest income due to a higher net interest margin and level of interest earning assets. Steven R.
